 Case 2:19-cv-03863-PA-SK Document 1 Filed 05/03/19 Page 1 of 5 Page ID #:1



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA


 TRAVELERS PROPERTY CASUALTY                         Civil Action No.
 COMPANY OF AMERICA,

                         Plaintiff,

 v.                                                  COMPLAINT

 TSC ACQUISITION CORP.,

                         Defendant.



        Plaintiff Travelers Property Casualty Company (“Travelers”), by way of Complaint against

Defendant TSC Acquisition Corp., (“TSC”) says:

                                           THE PARTIES

        1.      Travelers is an insurance carrier organized under the laws of the State of Connecticut

with a principal place of business at One Tower Square, Hartford, Connecticut. Travelers is

authorized to transact business in the State of California.

        2.      TSC is a corporation organized under the laws of the State of Delaware with a

principal place of business at 1100 Glendon Avenue, Los Angeles California. TSC is authorized to

transact business in California.

                               JURISDICTIONAL ALLEGATIONS

        3.      The amount in controversy between the parties is in excess of $75,000.00.

        4.      Jurisdiction is based on diversity of citizenship under 28 U.S.C. §1332.

                                      FACTUAL BACKGROUND

        5.      Travelers repeats, restates and realleges the allegations of Paragraphs 1 through 4

of this Complaint as if fully set forth herein.
 Case 2:19-cv-03863-PA-SK Document 1 Filed 05/03/19 Page 2 of 5 Page ID #:2



        6.      Travelers issued a policy of workers compensation and employers liability

insurance to TSC under Policy No. 4F128033-UB for the effective dates of December 31, 2014 to

December 31, 2015 (the “2014 Policy”). A true and correct copy of the Policy is attached hereto

as Exhibit A.

        7.      Travelers issued a policy of workers compensation and employers liability

insurance to TSC under Policy No. 7114P396-UB for the effective dates of December 31, 2015 to

December 31, 2016 (the “2015 Policy”). A true and correct copy of the 2015 Policy is attached

hereto as Exhibit B.

        8.      The 2015 Policy and 2016 Policy are collectively referenced as the “Policies”.

        9.      The Policies are insurance contracts which provided insurance to TSC for certain

liabilities as set forth in the Policies.

        10.     Travelers fulfilled its contractual obligations to TSC and provided insurance

afforded by the Policies.

        11.     The premium for the Policies is determined by Travelers on the basis of information

submitted by TSC and is subject to change and audit on an annual basis.

        12.     The premium for the 2014 Policy, including initial premium, endorsements and

audit adjustments totaled $131,093.00.

        13.     TSC remitted partial payments on the 2014 Policy, but remains indebted to

Travelers in the amount of $43,253.26.

        14.     The premium for the 2015 Policy, including initial premium, endorsements and

audit adjustments totaled $286,290.00.

        15.     TSC remitted partial payments on the 2015 Policy, but remains indebted to

Travelers in the amount of $237,230.00.
 Case 2:19-cv-03863-PA-SK Document 1 Filed 05/03/19 Page 3 of 5 Page ID #:3



       16.      Travelers issued TSC invoices and/or demands for payment of the unpaid premiums

in a timely fashion.

       17.      Travelers has repeatedly demanded payment of the sum of $280,483.26 owed by

TSC to Travelers for the Policies and has attempted to collect same without success.

       18.      TSC has failed, refused, and continues to refuse to pay the balance due and owing

to Travelers, thereby resulting to damages to Travelers in the amount of $280,483.26.

                                           COUNT ONE
                                        (Breach of Contract)

       19.      Travelers repeats, restates and realleges the allegations of Paragraph 1 through 18

of this Complaint as if fully set forth herein.

       20.      TSC failed and refused to remit payment of the premiums in the amount

$280,438.26 owed to Travelers pursuant to the terms of the Policies.

       21.      TSC has breached the insurance contract between the parties by its failure and

refusal to remit payment of the Audits which it owes to Travelers for the Policies.

       22.      Travelers, on numerous occasions prior to the filing of the instant litigation,

demanded payment of the $280,438.26 owed by TSC and attempted to collect same without

success.

       23.      TSC has failed, refused and continues to refuse to pay the balance due and owing

to Travelers.

       24.      As a result of TSC’s breach of the insurance contracts, Travelers has suffered

damages in the amount of $280,438.26, plus interest, attorney fees and costs.

       WHERFORE, Travelers demands judgment against TSC in the amount of $280,438.26

for compensatory damages, together with attorney fees, cost of suit, interest and such further relief

as this Court deems just and proper.
 Case 2:19-cv-03863-PA-SK Document 1 Filed 05/03/19 Page 4 of 5 Page ID #:4



                                           COUNT TWO
                                          (Account Stated)

        25.     Travelers repeats, restates and realleges the allegations of Paragraphs 1 through 4

of this Complaint as if fully set forth herein.

        26.     TSC, being indebted to Travelers upon accounts stated between them, promised to

pay Travelers upon demand.

        27.     Travelers has demanded that TSC remit payment for the amount owed to Travelers.

TSC, however, has failed and refused to remit payment.

        28.     As a result of the foregoing, Travelers has suffered damages in the amount of

$280,438.26, plus interest, attorney fees and costs.

        WHERFORE, Travelers demands judgment against TSC in the amount of $280,438.26

for compensatory damages, together with attorney fees, cost of suit, interest and such further relief

as this Court deems just and proper.

                                          COUNT THREE
                                        (Unjust Enrichment)

        29.     Travelers repeats, restates and realleges the allegations of Paragraphs 1 through 4

as if fully set forth herein.

        30.     Travelers provided insurance and related services to TSC for which TSC has

refused to pay and has been unjustly enriched thereby.

        31.     TSC accepted the insurance provided by Travelers.

        32.     Travelers, prior to the filing of the instant litigation, demanded payment of the

$280,438.26 owed to Travelers and attempted to collect same without success.

        33.     As a result of TSC’s unjust enrichment, Travelers has suffered damages in the

amount of $280,243.26, plus attorney fees and litigation costs.
 Case 2:19-cv-03863-PA-SK Document 1 Filed 05/03/19 Page 5 of 5 Page ID #:5



        WHERFORE, Travelers demands judgment against TSC in the amount of $280,438.26

for compensatory damages, together with attorney fees, cost of suit, interest and such further relief

as this Court deems just and proper.


Date:    May 3, 2019
                                              Respectfully submitted,


                                              /s/ Patrick J. Mulligan__________________
                                              Patrick J. Mulligan
                                              Bressler, Amery & Ross, P.C.
                                              2001 Park Place, Suite 1500
                                              Birmingham, AL 35203
                                              Tel. (205) 719-0400
                                              pmulligan@bressler.com
